Name: Commission Regulation (EEC) No 2908/79 of 21 December 1979 derogating from Regulation (EEC) No 1102/78 adopting protective measures applicable to imports of preserved mushrooms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/28 Official Journal of the European Communities 22. 12. 79 COMMISSION REGULATION (EEC) No 2908/79 of 21 December 1979 derogating from Regulation (EEC) No 1102/78 adopting protective measures applicable to imports of preserved mushrooms THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 639/79 (2), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 1102/78 of 25 May 1978 (3), as amended by Regulation (EEC) No 1 525/79 (4), suspended the issue of import licences for preserved mushrooms ; whereas, however, the People's Republic of China and the Republic of Korea were eligible in 1979 for the application of Article 2 ( 1 ) of Regulation (EEC) No 1102/78 ; Whereas negotiations with those countries for the purpose of determining the quantities which the coun ­ tries in question undertake to export to the Commu ­ nity in 1980 have not yet been concluded ; whereas, pending the outcome of these negotiations, it is not advisable to sever trade links with those countries ; whereas, to this end, it is appropriate temporarily to provide for the granting of licences for the import of limited quantities of preserved mushrooms originating in China and Korea, HAS ADOPTED THIS REGULATION : Article 1 1 . For the period 1 January to 29 February 1980 , applications for import licences for preserved mush ­ rooms falling within subheading 20.02 A of the Common Customs Tariff, originating in the People's Republic of China or the Republic of Korea, shall be granted in respect of 24 % of the quantity imported in 1977 from each of those countries by each interested party in the Member State in which the import licence is applied for. Proof relating to the quantities imported in 1977 referred to above shall be furnished at the time when the application for a licence is submitted by the production of customs documents for release into free circulation . 2 . Where applications for licences are made by persons who did not import the product in question from the People's Republic of China or from the Republic of Korea in 1977, such applications shall be granted in each Member State up to a limit of 2 % of the overall quantity in respect of which import licences are issued in that Member State pursuant to paragraph 1 . 3 . Where an import licence is applied for in respect of preserved mushrooms from one of the coun ­ tries mentioned under 1 , the application for a licence and the licence shall bear in space 14 the name of the country of origin . The licence shall make it obligatory to import from the country thus stated . Article 2 Regulation (EEC) No 2447/79 is hereby repealed . Article 3 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 73, 21 . 3 . 1977, p. 1 . (2 ) OJ No L 192, 31 . 7 . 1979, p. 3 . (3 ) OJ No L 139, 26 . 5 . 1978 , p. 26 . (4 ) OJ No L 185, 21 . 7 . 1979, p. 23 .